EXHIBIT 10.47
DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH
60 Wall Street
New York, NY 10005
c/o Private Wealth Management
280 Park Avenue
NYC 03-0434
New York, NY 10017
Attention: Lending/ Edward F. Kane, Managing Director
October 27, 2008
BioMimetic Therapeutics, Inc.
389-A Nichol Mill Lane
Franklin, TN
Attention: Larry Bullock, CFO
Thank you for the fully executed Time Promissory Note of BioMimetic and the
executed signature pages of BioMimetic on the Pledge Agreement and the
Securities Account Control Agreement (the “SACA”). The Note has been accepted by
the Bank and the Bank will be bound by its obligations as set forth in the Note
(including, subject to terms and conditions thereof, those to make advances to
BioMimetic from time to time).
Enclosed are the Bank’s executed signature pages for the Pledge Agreement and
the SACA. The Bank is in the process of obtaining an executed signature page for
the SACA from DB Securities.

            Very truly yours,

Deutsche Bank AG, Cayman Islands Branch
      By:   /s/ Ned Kane         Name:           Title:               By:   /s/
William M. Crane         Name:   William M. Crane        Title:   Director     

 